  Case 18-22359         Doc 31        Filed 07/24/19 Entered 07/24/19 12:11:51      Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 18 B 22359
         Valerie Barnes,                        )
                                                )     HON. LaShonda A. Hunt
                                                )     CHAPTER 13
         DEBTOR.                                )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;


         See attached service list.

       Please take notice that on August 19, 2019, at 9:30 a.m. I shall appear before the Honorable
LaShonda A. Hunt in Courtroom 719 of the United States Bankruptcy Court, Everett McKinley
Dirksen Building, 219 S. Dearborn Street, Chicago, Illinois 60604 and present the attached motion
and you may appear if you so choose.

                                         PROOF OF SERVICE

        The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
July 24, 2019.

/s/ Aaron Weinberg ___
Attorney for Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
                  Case
Label Matrix for local    18-22359
                       noticing            Doc 31 Capital
                                                    FiledOne07/24/19
                                                              Auto Finance,Entered
                                                                            a division 07/24/19
                                                                                       of Capi  12:11:51      Desc
                                                                                                   PRA Receivables    Main LLC
                                                                                                                   Management,
0752-1                                                 Document           Page
                                                  4515 N Santa Fe Ave. Dept. APS  2  of 5          PO Box 41021
Case 18-22359                                       Oklahoma City, OK 73118-7901                   Norfolk, VA 23541-1021
Northern District of Illinois
Eastern Division
Wed Jul 24 12:08:21 CDT 2019
U.S. Bankruptcy Court                               AT&T Mobility II LLC                           ATT Mobility
Eastern Division                                    %AT&T SERVICES INC.                            One AT&T Way
219 S Dearborn                                      KAREN A. CAVAGNARO PARALEGAL                   Bedminster, NJ 07921-2693
7th Floor                                           ONE AT&T WAY, SUITE 3A104
Chicago, IL 60604-1702                              BEDMINSTER, NJ 07921-2693

AVANT LLC                                           CAPITAL ONE AUTO FINAN                         CAPITALONE
222 N. LaSalle St., Suite 1700                      3901 DALLAS PKWY                               c/o Pollack & Rosen, P.C
Chicago, IL 60601-1101                              PLANO, TX 75093-7864                           1825 Barrett Lakes Blvd Suite 510
                                                                                                   Kennesaw, GA 30144-7519


CREDIT ONE BANK NA                                  Capital One Auto Finance, a division of Capi   Capital One Bank (USA), N.A.
PO BOX 98875                                        AIS Portfolio Services, LP                     PO Box 71083
LAS VEGAS, NV 89193-8875                            4515 N Santa Fe Ave. Dept. APS                 Charlotte, NC 28272-1083
                                                    Oklahoma City, OK 73118-7901


City of Chicago - Dep’t of Revenue                  City of Chicago Department of Finance          DIVERSIFIED CONSULTANT
PO Box 88292                                        c/o Arnold Scott Harris, P.C.                  10550 DEERWOOD PARK BLVD
Chicago, IL 60680-1292                              111 W. Jackson Blvd Ste. 600                   JACKSONVILLE, FL 32256-0596
                                                    Chicago, IL 60604-3517


FIRST PREMIER BANK                                  HARRIS & HARRIS LTD                            (p)JEFFERSON CAPITAL SYSTEMS LLC
c/o Jefferson Capital Systems LLC PO Box            222 Merchandise Mart Plaza, Suite 1900         PO BOX 7999
c/o Linda Dold                                      Chicago, IL 60654-1421                         SAINT CLOUD MN 56302-7999
Saint Cloud, MN 56302


MBB                                                 MERCHANTS CREDIT GUIDE                         OAC
1550 N NORTWEST HWY STE 403                         223 W JACKSON BLVD # 700                       PO BOX 500
PARK RIDGE, IL 60068-1463                           Chicago, IL 60606-6914                         BARABOO, WI 53913-0500



PEOPLES GAS LIGHT & COKE COMPANY                    PORTFOLIO RECOV ASSOC                          Peoples Gas
200 EAST RANDOLPH STREET                            PO Box 41067                                   PO BOX 2968
CHICAGO, ILLINOIS 60601-6433                        Norfolk, VA 23541-1067                         Milwaukee, WI 53201-2968



(p)PORTFOLIO RECOVERY ASSOCIATES LLC                SUNRISE CREDIT SERVICE                         SYNCB/AMAZON
PO BOX 41067                                        234 AIRPORT PLAZA BLVD S                       PO BOX 965015
NORFOLK VA 23541-1067                               FARMINGDALE, NY 11735-3938                     ORLANDO, FL 32896-5015



SYNCB/JCP                                           SYNCB/LOWES                                    SYNCB/WALMART
PO BOX 965007                                       PO BOX 965005                                  Po Box 530927
Orlando, FL 32896-5007                              ORLANDO, FL 32896-5005                         Atlanta, GA 30353-0927
Scott, Phyllis    Case 18-22359           Doc 31 Synchrony
                                                   Filed 07/24/19
                                                           Bank           Entered 07/24/19 12:11:51
                                                                                              TBOM/CONTFINDesc Main
3533 W 79th Pl                                        Document           Page    3
                                                 c/o PRA Receivables Management, LLCof 5      4550 NEW LINDEN HILL RD
Chicago Illinois 60652-1431                          PO Box 41021                                         WILMINGTON, DE 19808-2930
                                                     Norfolk VA 23541-1021


UNITED STATES DEPARTMENT OF EDUCATION                US DEPT OF ED/GLELSI                                 USA Payday Loans
CLAIMS FILING UNIT                                   2401 Internal Lane                                   428 E 162nd St
PO BOX 8973                                          Attn: Chhengre Lim                                   South Holland, IL 60473-2258
MADISON, WI 53708-8973                               Madison, WI 53704-3121


Verizon                                              WEBBANK/FINGERHUT                                    Aaron M Weinberg
by American InfoSource as agent                      7075 Flying Cloud Dr                                 The Semrad Law Firm, LLC
4515 N Santa Fe Ave                                  Eden Prairie, MN 55344-3532                          20 S. Clark St.
Oklahoma City, OK 73118-7901                                                                              28th Floor
                                                                                                          Chicago, IL 60603-1811

Marilyn O Marshall                                   Morsheda Hashem                                      Patrick S Layng
224 South Michigan Ste 800                           The Semrad Law Firm, LLC                             Office of the U.S. Trustee, Region 11
Chicago, IL 60604-2503                               20 S. Clark St, 28th Floor                           219 S Dearborn St
                                                     Chicago, IL 60603-1811                               Room 873
                                                                                                          Chicago, IL 60604-2027

Valerie Barnes
3533 W 79th Pl
Chicago, IL 60652-1431




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jefferson Capital Systems LLC                        Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC
Po Box 7999                                          Successor to Comenity Bank                           Successor to Comenity Bank (Avenue)
Saint Cloud Mn 56302-9617                            (Ashley Stewart)                                     POB 41067
                                                     POB 41067                                            Norfolk, VA 23541
                                                     Norfolk, VA 23541

(d)Portfolio Recovery Associates, LLC
Successor to SYNCHRONY BANK (JC PENNEY)
POB 41067
Norfolk, VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital One Auto Finance, a division of Ca        (d)Synchrony Bank                                    End of Label Matrix
4515 N Santa Fe Ave. Dept. APS                       c/o PRA Receivables Management, LLC                  Mailable recipients   42
Oklahoma City, OK 73118-7901                         PO Box 41021                                         Bypassed recipients    2
                                                     Norfolk, VA 23541-1021                               Total                 44
 Case 18-22359         Doc 31     Filed 07/24/19 Entered 07/24/19 12:11:51           Desc Main
                                    Document     Page 4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                           )
                                                 )     CASE NO. 18 B 22359
         Valerie Barnes,                         )
                                                 )     HON. LaShonda A. Hunt
                                                 )     CHAPTER 13
         DEBTOR.                                 )

                                  MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Valerie Barnes, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC hereby moves this Honorable Court to Modify the confirmed Chapter 13 Plan,
Debtors state the following:

         1. On August 8, 2018, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On October 1, 2018, this Honorable Court confirmed the Debtor’s Chapter 13 Plan.

         3. The Chapter 13 Plan allows for secured creditors to be paid 100% of their allowed

            claims, and general unsecured creditors without priority to be paid 10% of their allowed

            claims.

         4. The Chapter 13 Plan requires the Debtor to make plan payments to the Chapter 13

            Trustee in the amount of $190.00 monthly for 36 months.

         5. Debtor now only works at Helping Hands. Debtor is no longer employed with Gil

            Sober Living, since the job site is relocating to Elgin. As a result, Debtor accrued a

            default in plan payments. Please see Exhibit A.

         6. Debtor is now in a position to make regular and ongoing trustee payments.

         7. Debtor respectfully requests this Honorable Court defer the current plan default to the

            end of the plan of reorganization.

         8. Debtor is in a position to proceed with the instant case.
  Case 18-22359       Doc 31     Filed 07/24/19 Entered 07/24/19 12:11:51         Desc Main
                                   Document     Page 5 of 5


       9. Debtor filed the instant case in good faith and intends to complete the plan of

           reorganization.



       WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order deferring the current plan default to the end

           of the Chapter 13 Plan of reorganization; and

       B. For such other and further relief as the Court deems fair and proper.




Respectfully submitted,

/s/ Aaron Weinberg ___
Attorney for Debtors

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
